DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Status of the Claims
The amendment/remarks received 12/28/2021 have been entered and fully considered.  Claims 1-3, 5, 8-18, and 20 are pending.  Claims 4, 6-7, 19, and 21-22 are cancelled.  Claims 5, 9-10, and 14-18 are withdrawn.  Claims 1 and 20 are amended.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species B1-B3, as set forth in the Office action mailed on 06/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/15/2021 is partially withdrawn.  Claims 9-10, directed to Species B2 and B3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 5, directed to Species A1 and claims 14-18 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 5 and 14-18 directed to a species and invention non-elected without traverse.  Accordingly, claims 5 and 14-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 5 and 14-18 have been cancelled.

Reasons for Allowance
Claims 1-3, 8-13, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2016/0204408 A1 (“Herle”) discloses a Li-ion battery structure 100 (Abstract; Fig. 1; [0035]) comprising a negative electrode 140, a positive electrode 120, a lithium ion electrolyte disposed between the anode and the cathode ([0036], [0040]-[0041]), and a first dielectric layer 133a disposed between the negative electrode 140 and the positive electrode 120 and in direct physical contact with the electrolyte ([0041]).  The first dielectric layer 133a is capable of conducting ions (Abstract; [0010]-[0011], [0041], [0043]).  The first dielectric layer 133a is formed via an evaporation process (Fig. 3) wherein a metal including silver (Ag) ({(0064]) and a reactive gas including oxygen-containing gases ([0069]) to form a metal oxide layer ([0043]).  Herle does not expressly disclose the metal interlayer comprising palladium (Pd), the metal interlayer being an oxide, sulfide, carbide, or fluoride of Pd, the oxide, sulfide, carbide, or fluoride being a ternary compound with lithium, sodium, potassium, or magnesium.
US 2015/0171398 A1 (“Roumi”) discloses an electrochemical cell (Abstract) comprising an anode 2, a cathode 1, an electrolyte disposed between the anode and the cathode ([0009], [0069], [0071]), and an electronically conductive layer 4 disposed between the anode 2 and the cathode 1 and in direct physical contact with the electrolyte (Fig. 7; [0069], [0071], [0075]- [0078]).  The electronically conductive layer 4 may be selected from Pt, Au, or Ag ([0075]).  Roumi does not expressly disclose the metal interlayer comprising palladium (Pd), the metal interlayer being an oxide, sulfide, carbide, or fluoride of Pd, the oxide, sulfide, carbide, or fluoride being a ternary compound with lithium, sodium, potassium, or magnesium.
The prior art of record, either alone or in combination, does not fairly teach or suggest the battery of claims 1 or 20, in particular “the metal interlayer comprising palladium (Pd), the metal interlayer being an oxide, sulfide, carbide, or fluoride of Pd, the oxide, sulfide, carbide, or fluoride being a ternary compound with lithium, sodium, potassium, or magnesium” as recited in combination with the other elements of claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/            Primary Examiner, Art Unit 1727